Citation Nr: 0215686	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  01-01 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability as secondary to residuals of a left total 
knee arthroplasty.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability as secondary to residuals of a left 
total knee arthroplasty.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The record reflects that the appellant had active military 
service from May 1966 to March 1970 and from May 1975 to 
February 1980.  

Service connection for low back and right knee disabilities 
as secondary to residuals of a left total knee arthroplasty 
was denied by a December 1997 rating decision, which became 
final when the appellant did not timely perfect an appeal 
after receiving a statement of the case (SOC) in September 
1999.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  


FINDINGS OF FACT

1.  A December 1997 rating decision denied service connection 
for low back and right knee disabilities as secondary to a 
service-connected disorder, and the decision became final 
when the appellant did not timely perfect an appeal of the 
decision after receiving an SOC in September 1999.  

2.  Significant evidence has been submitted since the 
December 1997 rating action that must be considered in order 
to fairly decide the merits of the claims of entitlement to 
secondary service connection for low back and right knee 
disabilities.  

3.  The appellant has low back disability that is aggravated 
by his service-connected left knee disorder.  

4.  The appellant has right knee disability that is 
aggravated by his service-connected left knee disorder.  


CONCLUSIONS OF LAW

1.  The evidence received by VA since the final December 1997 
rating decision is new and material, and the claim for 
service connection for a low back disability as secondary to 
residuals of a left total knee arthroplasty is reopened.  
38 U.S.C.A. §§ 5108, 5103A, 7105(d)(3) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.104(a), 3.310(a); 3.156(a), 20.302(b) 
(2002).  

2.  A low back disability is aggravated by a service-
connected disability.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.310(a) (2002).  

3.  The evidence received by VA since the final December 1997 
rating decision is new and material, and the claim for 
service connection for a right knee disability as secondary 
to residuals of a left total knee arthroplasty is reopened.  
38 U.S.C.A. §§ 5108, 5103A, 7105(d)(3) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.104(a), 3.310(a); 3.156(a), 20.302(b) 
(2002).  

4.  A right knee disability is aggravated by a service-
connected disability.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.310(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that his service-connected residuals of 
a left total knee arthroplasty either resulted in the 
development of his low back and right knee disabilities or 
aggravated those disabilities, and, therefore, secondary 
service connection is warranted for the low back and right 
knee disabilities.  

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b)).  In the present case, the appellant 
has been notified in the September 2000 rating decision and 
the September 2000 SOC of the evidence necessary to 
substantiate his claims, the evidence which had been 
received, and the applicable laws and regulations.  
38 U.S.C.A. § 5103(a).  Additionally, along with a copy of 
the rating decision, the appellant was sent a VA Form (4107) 
explaining his rights in the VA claims process.  In January 
2002, the RO sent the appellant a letter informing him as to 
what evidence was necessary in order to establish entitlement 
to service-connection benefits.  It informed him that it 
would assist in obtaining identified records, but that it was 
his duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The Board concludes that the discussions 
in the rating decision and the SOC, along with the January 
2002 VA letter, adequately informed the appellant of the 
evidence needed to substantiate his claims and complied with 
VA's notification requirements that are set out in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the appellant's service medical 
records and VA and private medical treatment records since 
service.  Further, in keeping with the duty to assist, the RO 
provided the appellant with a VA examination in May 1998 and 
arranged for a VA physician to evaluate the evidence in 
November 1999.  The appellant has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor his representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  The appellant specifically indicated in his 
January 2001 substantive appeal that he did not want to have 
a hearing before the Board.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. 
§ 3.156(a) (2002).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The appellant's 
request to reopen these claims was filed prior to that date.  
Therefore, the amended regulation does not apply.  

Governing statutory and regulatory provisions stipulate that 
a claimant, or his or her representative, must perfect an 
appeal of an RO rating decision within one year from the date 
that that agency mails notice of the determination to him or 
her, or within 60 days of the mailing of an SOC, whichever is 
later.  Otherwise, the determination becomes final and may be 
reopened only upon receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  Should such new and material evidence 
be presented or secured with respect to the claim, it shall 
be reopened and reviewed as to all of the evidence of record.  
38 U.S.C.A. §§  5108, 7105(d)(3); 38 C.F.R. §§ 3.104(a), 
20.302(b).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet App 439 (1995), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

I.  A Lumbar Spine Disability

A claim of entitlement to secondary service connection for a 
low back disability was denied by a December 1997 rating 
decision, which became final when the appellant did not 
timely perfect an appeal of the decision after receiving an 
SOC in September 1999.  Therefore, the Board must determine 
whether new and material evidence sufficient to reopen that 
claim has been received since the final December 1997 rating 
decision.  See Evans v. Brown, 9 Vet. App 273 (1996).  

The evidence considered by the December 1997 rating decision 
included the appellant's service medical records, which did 
not show any complaint or finding of a low back disability.  
Postservice evidence considered in December 1997 included the 
following: VA medical records dated between August 1991 and 
March 1992 that noted an assessment of low back pain in 
February 1992 and an abnormal lumbosacral spine on X-ray and 
bone scan in March 1992, which was suspected to be 
degenerative joint disease or metabolic disease; the 
appellant's testimony at a September 1992 RO hearing, which 
described the history of his low back problems; an October 
1992 VA spine examination report, in which the examiner, 
noting some tenderness in the lumbosacral iliac area, minor 
spasm, minor ostoearthritis changes between L4 and L5 on X-
ray of the low back, diagnosed chronic low back strain and 
opined that he doubted the back condition was due to the left 
knee problem although it was possible; and VA outpatient 
records dated from December 1995 to April 1997, which 
included March 1996 X-ray evidence of spondylosis and 
degenerative disc disease in the low back.  

The December 1997 rating decision denied service connection 
for a low back disability on the basis that new and material 
evidence had not been submitted to reopen a previous and 
final claim for secondary service connection for a low back 
disability.  

The evidence submitted since the December 1997 rating 
decision includes reports of a May 1998 VA joints examination 
and a November 1999 VA evaluation of the medical evidence in 
the claims file.  At the May 1998 VA examination, the 
appellant indicated that limping due to worsening left knee 
symptoms had resulted in back pain, for which he had received 
various forms of treatment.  It was reported that X-rays of 
the low back showed some slight spurring at L4 and L5.  The 
diagnosis was lumbar strain- mild facet arthropathy, and the 
examiner indicated that while he did not feel the appellant's 
left knee condition had caused the back condition his 
difficulty in ambulating and rehabilitating the left knee 
would cause increased strain to be placed on the back.  He 
further stated that objective pathology in the low back was 
sparse and likely repetitive lumbar strain and relative 
overuse due to altered gait mechanics.  

In his November 1999 evaluation of the medical evidence, the 
VA physician opined that while increased manifestations of 
the appellant's low back condition, with regard to his total 
left knee arthroplasty, remained the same, he could be 
expected to experience an increased frequency of flare-ups of 
his back pain and baseline manifestations secondary to the 
altered biomechanics as a result of the total left knee 
arthroplasty.  

After reviewing the evidence submitted since the December 
1997 rating decision, the Board finds that it is new and 
material because it indicates that the appellant has low back 
disability that may be related to a service-connected 
disability.  Accordingly, the Board reopens the claim of 
entitlement to service connection for a low back disability 
as secondary to the residuals of a left total knee 
arthroplasty.  38 U.S.C.A. §§ 5107, 5108, 7105(d); 38 C.F.R. 
§ 3.156.  The Board also finds that a decision rendered on 
the merits at this time would not be prejudicial to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In assessing the appellant's claim for secondary service 
connection for a low back disability, the Board finds that 
there is an approximate balance between the positive and 
negative evidence regarding a relationship of his service-
connected left knee disability to his low back disability.  
As noted above, the May 1998 VA examiner indicated that the 
appellant's low back condition was likely repetitive lumbar 
strain and relative overuse due to altered gait mechanics.  
The VA physician who reviewed the medical evidence in 
November 1999 stated that the appellant could be expected to 
experience an increased frequency of flare-ups of his back 
pain and baseline manifestations secondary to the altered 
biomechanics as a result of the left total knee arthroplasty.  
Because a veteran is extended the benefit of the doubt when 
the evidence is in equipoise, under 38 U.S.C.A. § 5107, the 
Board finds that the service-connected left knee disability 
aggravates the low back disability, and, therefore, service 
connection is warranted for a low back disability as 
secondary to residuals of a left total knee arthroplasty 
under Allen.  

II.  A Right Knee Disability

A claim of entitlement to service connection for a right knee 
disability as secondary to residuals of a left total knee 
arthroplasty was denied by the December 1997 rating decision, 
which became final when the appellant did not timely perfect 
an appeal of the decision after receiving an SOC in September 
1999.  Therefore, the Board must determine whether new and 
material evidence sufficient to reopen that claim has been 
received since the final December 1997 rating decision.  See 
Evans v. Brown, 9 Vet. App 273 (1996).  

The evidence considered by the December 1997 rating decision 
included the appellant's service medical records, which did 
not show any complaint or finding of a right knee disorder.  
Other evidence considered in December 1997 included the 
following: private medical records dated in 1993 and 1994 
that showed a probable meniscus tear on a right knee X-ray, 
history provided by the appellant in August 1993 of popping, 
clicking, swelling, and pain in the right knee for the past 
year, and a diagnosis of osteoarthritis and a degenerative 
meniscus tear of the right knee in November 1993; and VA 
medical records dated from December 1995 to January 1997 that 
showed several treatments for right knee disability, 
including arthroscopic surgery in January 1997.  

The December 1997 rating decision denied service connection 
for a right knee disability on the basis that new and 
material evidence had not been submitted to reopen a previous 
and final claim for secondary service connection for a right 
knee disability.  

The evidence submitted since the December 1997 rating 
decision includes VA medical records dated from June 1997 to 
March 1998 that show the appellant underwent a right total 
knee arthroplasty in March 1998, and the reports of the May 
1998 VA joints examination and the November 1999 VA 
evaluation of the medical evidence in the claims file.  

The May 1998 VA examination noted that the appellant had 
complaints of pain and weakness in the right knee, which was 
slightly warm to touch and had no effusion, minimal 
tenderness, limitation of flexion and extension, and slight 
anterior instability that was consistent with a total knee 
arthroplasty.  The diagnosis was status post right total knee 
arthroplasty.  The examiner indicated that he did not feel 
the appellant's left knee condition had caused the right knee 
condition but that the difficulty in ambulating and 
rehabilitating the left knee would cause increased strain to 
be placed on the right knee, and that it could certainly 
exacerbate symptoms of degenerative arthritis in the right 
knee, particularly with excess fatigability and pain.  

In his November 1999 evaluation of the medical evidence, the 
VA physician opined that due to altered biomechanics 
secondary to the left total knee arthroplasty, the appellant 
would continue to have a persistent limp or gait disturbance 
with his right knee as an increased manifestation secondary 
to his left total knee arthroplasty.  

After reviewing the evidence submitted since the December 
1997 rating decision, the Board finds that it is new and 
material because it indicates that the appellant has right 
knee disability that may be related to a service-connected 
disability.  Accordingly, the Board reopens the claim of 
entitlement to service connection for a right knee disability 
as secondary to residuals of a left total knee arthroplasty.  
38 U.S.C.A. §§ 5107, 5108, 7105(d); 38 C.F.R. § 3.156.  The 
Board also finds that a decision rendered on the merits at 
this time would not be prejudicial to the appellant.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

In assessing the appellant's claim for secondary service 
connection for a right knee disability, the Board finds that 
there is an approximate balance between the positive and 
negative evidence regarding a relationship of his service-
connected left knee disorder to his right knee disability.  
As noted above, the May 1998 VA examiner indicated that the 
appellant's difficulty in ambulating and rehabilitating the 
left knee would cause increased strain to be placed on the 
right knee, and that it could certainly exacerbate symptoms 
of degenerative arthritis in the right knee, particularly 
with excess fatigability and pain.  The VA physician who 
reviewed the medical evidence in November 1999 stated that 
the appellant would continue to have a persistent limp or 
gait disturbance with his right knee as an increased 
manifestation secondary to his left total knee arthroplasty.  
Because a veteran is extended the benefit of the doubt when 
the evidence is in equipoise, under 38 U.S.C.A. § 5107, the 
Board finds that the service-connected left knee disability 
aggravates the right knee disability, and, therefore, service 
connection is warranted for a right knee disability as 
secondary to residuals of a left total knee arthroplasty 
under Allen.  


ORDER

Service connection for low back and right knee disabilities 
as secondary to residuals of a left total knee arthroplasty 
is granted.  



REMAND

The Board notes that the appellant filed a claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities which was denied by a February 
2002 rating decision.  He was notified of that decision and 
expressed his disagreement with it in an April 2002 
statement.  The Board considers the April 2002 statement as a 
timely filed notice of disagreement (NOD) as to the denial by 
the February 2002 rating decision of the claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities .  However, the RO has not 
issued the appellant an SOC on the issue.  Under the holding 
by the United States Court of Appeals for Veterans Claims 
(Court) in Manlincon v. West, 12 Vet. App. 238 (1999), the 
April 2002 NOD initiated review by the Board of the RO's 
denial of a total disability rating based on individual 
unemployability due to service-connected disabilities, and 
the issue must be remanded to have the RO issue an SOC 
regarding the claim.  Because an appeal of the issue has not 
been perfected by the appellant, the Board does not have 
jurisdiction over that issue.  

In order to insure that the appellant receives his procedural 
due process rights, the Board finds that the claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities must be 
remanded for the following actions:  

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

2.  The RO should review the claim for a total 
disability rating, particularly in light of the 
grants of service connection discussed above.  
If the claim, continues to be denied, the RO 
should issue the appellant and his 
representative an SOC with regard to the issue 
of entitlement to a total disability rating 
based on individual unemployability due to 
service-connected disabilities.  They should be 
informed of the requirement of filing a timely 
substantive appeal subsequent to receipt of the 
SOC, in order to perfect the claim and thereby 
place it within the jurisdiction of the Board.  
They should be afforded the appropriate period 
of time in which to file a substantive appeal 
after they have been issued the SOC.  

The Board expresses its appreciation in advance to the RO for 
its assistance in undertaking the requested action and trusts 
that this action will be attended to in an expeditious manner 
as mandated by the Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes) and VBA's 
Adjudication 
Procedure Manual, M21-1, Part IV.  No additional action is 
required by the appellant until he receives further 
notification from VA.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

